                 Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 1 of 6



   DAVID L. ANDERSON (CABN 149604)
 1 United States Attorney

 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 GIOCONDA R. MOLINARI (CABN 177726)
   Assistant United States Attorney
 4 E-mail: gioconda.molinari@usdoj.gov
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102
 6        Telephone: (415) 436-7220
          Facsimile: (415) 436-6748
 7
   Attorneys for the Federal Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION

11 Transgender Law Center, et al.                        )       Case No. 3:19-cv-03032 SK
                                                         )       JOINT CASE MANAGEMENT
12                                                       )       STATEMENT
                                                         )
13
                                                         )       Date:     September 9, 2019
14                  Plaintiffs,                          )       Time:     1:30 p.m.
                                                         )       Courtroom: Courtroom C, 15th Floor
15                  v.                                   )       Judge:     Hon. Sallie Kim
                                                         )
16 U.S. Department of Homeland Security,                 )
   Immigration and Customs Enforcement, et al.,          )
17
                                                         )
18                  Defendants.                          )
                                                         )
19
                                  JOINT CASE MANAGEMENT STATEMENT
20
            The parties jointly submit this case management conference statement pursuant to the Court’s
21
     June 3, 2019 Order (ECF 5), Standing Order for All Judges of the Northern District of California dated
22
     November 1, 2018, Civil Local Rule 16-9, and Federal Rule of Civil Procedure 26(f).
23
            1.      Jurisdiction & Service
24

25          There are no issues concerning personal jurisdiction, venue, or service. Plaintiffs brought this

26 action under the Freedom of Information Act (“FOIA”), 5 U.S.C § 552(a)(4)(B) and 28 U.S.C. § 1331,

27 among others. All parties have been served.
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                         1
                  Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 2 of 6




 1          2.       Facts

 2
            This case concerns two FOIA requests plaintiffs submitted to the government. By letter dated
 3
     January 29, 2019 Plaintiffs Transgender Law Center and Jolene K. Youngers (“Plaintiffs”) submitted a
 4
     FOIA request to the U.S. Department of Homeland Security (“DHS”), Immigration and Customs
 5
     Enforcement (“ICE”) seeking records regarding the death of Roxsana Hernandez, a woman of
 6
     transgender experience who died in ICE custody on May 25, 2018. On February 5, 2019, plaintiffs
 7
     submitted a FOIA request to DHS, Office of Civil Rights and Civil Liberties (“CRCL”) seeking records
 8
     regarding investigations into the circumstances surrounding Ms. Hernandez death. By letter dated April
 9
     19, 2019, CRCL acknowledged receipt of the FOIA request and assigned it a reference number.
10
     Plaintiffs filed this case on May 31, 2019.
11
            On August 19, 2019, Defendants’ counsel informed Plaintiffs’ counsel that defendants have
12
     completed their searches and expect to process and release 500 non-exempt pages monthly beginning at
13
     the end of September 2019 until production has been completed. ICE has collected 3,100 potential
14
     pages subject to release and two spreadsheets, and CRCL has identified 631 pages. These pages are
15
     currently being reviewed and processed for release. Plaintiffs have requested information regarding the
16
     offices searched and terms used. Plaintiffs claim that ICE can process and release more than 500 pages
17
     monthly. Plaintiffs’ counsel informed defendants’ counsel that plaintiffs plan to amend their complaint
18
     to add other government entities as defendants.
19
            The parties have engaged in discussions in an attempt to narrow the scope of their disputes, and
20
     have been working in good faith to resolve some of the claims and issues in this action. See Paragraph
21
     17, below.
22
            3.       Legal Issues
23

24          Whether defendants have met their obligations to plaintiffs under the FOIA, including, but not

25 limited to, FOIA’s timing obligations, FOIA search adequacy requirements, and FOIA’s withholding

26 requirements.

27          4.       Motions
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                        2
                 Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 3 of 6




 1          There are no prior or pending motions. The parties anticipate that this matter can be resolved on

 2 summary judgment. The parties submit, however, that scheduling such motion is premature at this time.

 3 See Paragraph 17, below.

 4          5.      Amendment of Pleadings

 5
            As stated above, plaintiffs intend to amend the complaint to add other government entities as
 6
     defendants.
 7
            6.      Evidence Preservation
 8
 9          Defendants acknowledge their duty to preserve relevant materials in accordance with applicable

10 rules and case law.

11          7.      Disclosures

12          The parties agree and stipulate pursuant to Federal Rule of Civil Procedure 26(a)(1)(A) that
13 initial disclosures are not necessary, as this is a FOIA action for which there is no need to exchange such

14 disclosures.

15          8.      Discovery
16
            To date, no discovery has been taken by any party, and the parties do not currently anticipate that
17
     discovery will be necessary.
18
            9.      Class Actions
19

20          This case is not a class action.
21          10.     Related Cases
22
            The undersigned counsel are unaware of any related cases before another judge of this Court.
23
            11.     Relief
24

25          Plaintiffs seeks an order directing defendants to engage in a search reasonably calculated to

26 discover all responsive documents, and to produce any non-exempt, reasonably segregable information

27 by November 2019. Defendant seeks a defense judgment and dismissal of this action. As stated in
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                         3
               Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 4 of 6




 1 paragraph 2 above, defendant can process 500 pages monthly due to limited government resources, and

 2 can provide a declaration from ICE FOIA explaining the resources, if requested. ICE expects to

 3 complete its release of documents in March 2020. CRCL expects to complete its release of documents

 4 at the end of September 2019.

 5          12.     Settlement and ADR

 6
            This case has been assigned to the ADR Multi-Option Program, and the parties have conferred
 7
     about ADR processes in conformance with ADR Local Rule 3-5. The parties prefer to discuss ADR
 8
     selection with the Court at the case management conference.
 9
            13.     Consent to Magistrate Judge for All Purposes
10

11          The parties have consented to assignment of this case to this Court for all purposes.

12          14.     Other References

13          The parties agree that this case is not suitable for reference to binding arbitration or a special
14 master, or reference to the Judicial Panel on Multidistrict Litigation.

15          15.     Narrowing of Issues
16
            The parties have been engaged in the meet-and-confer process in an attempt to narrow the issues.
17
     See Paragraph 17, below.
18
            16.     Expedited Trial Procedure
19

20          The parties believe that this case can be resolved on summary judgment. The expedited trial
21 procedure is therefore inapplicable.

22          17.     Scheduling
23
            The parties anticipate that this matter can ultimately be resolved on summary judgment. The
24
     parties submit, however, that scheduling any such motion is premature at the time of the filing of this
25
     joint case management statement.
26

27
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                          4
                 Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 5 of 6




 1          In particular, plaintiffs submitted two FOIA requests seeking records from defendants pertaining

 2 to the death of Ms. Hernandez. The defendants have completed their searches. Defendant CRCL has

 3 identified 631 of potential pages subject to release, and ICE has identified 3,100 pages. The documents

 4 are currently being reviewed and processed for release. Defendants anticipate releasing 500 pages

 5 monthly beginning at the end of September, until production has been completed. Thus, ICE anticipates

 6 that its release will be completed six months later, in February 2019. Defendants can process 500 pages

 7 monthly due to limited government resources, and can provide a declaration explaining those resources,

 8 if requested. Plaintiffs’ position is that ICE is capable of processing more than 500 pages per month.
 9 Further, plaintiffs plan to amend their complaint to add other government defendants. Therefore, at this

10 juncture the parties are unable to propose a schedule for summary judgment to resolve this case.

11          18.     Trial

12
            No trial is anticipated. The parties anticipate that this entire case will be resolved on summary
13
     judgment.
14
            19.     Disclosure of Non-Party Interested Entities or Persons
15

16          Defendants have not filed a disclosure of interested entities or persons because Local Rule 3-15

17 excuses government entities or their agencies from this requirement. Plaintiffs filed a disclosure

18 pursuant to Local Rule 3-15 on September 3, 2019 stating that there are no such entities or partied to
19 disclose.

20          20.     Professional Conduct:

21          Counsel for defendants have reviewed the Guidelines of Professional Conduct for the Northern
22 District of California. Counsel for plaintiffs have reviewed the Guidelines of Professional Conduct for

23 the Northern District of California.

24          21.     Other
25 None.

26 //

27
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                         5
               Case 3:19-cv-03032-SK Document 15 Filed 09/03/19 Page 6 of 6



                                          Respectfully submitted,
 1

 2                                        DAVID L. ANDERSON
                                          United States Attorney
 3

 4 Dated: September 3, 2019         By:          /s/
                                          GIOCONDA R. MOLINARI
 5                                        Assistant United States Attorney
 6

 7
                                          /s/ Shawn Thomas Meerkamper
 8                                        Shawn Thomas Meerkamper (CA Bar No. 296964)
                                          Transgender Law Center
 9                                        P.O. Box 70976
                                          Oakland, CA, 94612
10                                        Phone: (510) 587-9696, ext. 303
                                          Fax: (510) 587-9699
11                                        shawn@transgenderlawcenter.org

12
                                          R. Andrew Free (TN Bar No. 30513)
13                                        Law Office of R. Andrew Free
                                          P.O. Box 90568
14                                        Nashville, TN 37209
                                          Phone: (844) 321-3221
15                                        Fax: (615) 829-8959
                                          Andrew@ImmigrantCivilRights.com
16

17                                        Counsel for the Plaintiffs
18
19

20

21

22

23

24

25

26

27
     JOINT CASE MANAGEMENT STATEMENT
28 Case No. 3:19-cv-03032 SK
                                                 6
